            Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 CHARLES BOWLES,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 W.R. GRACE & CO., ROBERT F.                         )
 CUMMINGS, JR., DIANE H. GULYAS,                     )
 JULIE FASONE HOLDER, HUDSON LA                      )
 FORCE, HENRY R. SLACK,                              )
 CHRISTOPHER J. STEFFEN, MARK                        )
 TOMKINS, and SHLOMO YANAI,                          )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on April 26, 2021 (the

“Proposed Transaction”), pursuant to which W.R. Grace & Co. (“W.R. Grace” or the “Company”)

will be acquired by affiliates of Standard Industries Holdings Inc.

       2.      On April 26, 2021, W.R. Grace’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Gibraltar Acquisition Holdings LLC (“Parent”) and Gibraltar Merger Sub Inc.

(“Merger Sub,” and together with Parent, “Gibraltar”). Pursuant to the terms of the Merger

Agreement, W.R. Grace’s stockholders will receive $70.00 in cash for each share of W.R. Grace

common stock they own.
            Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 2 of 10




       3.      On May 24, 2021, defendants filed a proxy statement (the “Proxy Statement”) with

the United States Securities and Exchange Commission (the “SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of W.R. Grace common stock.

       9.      Defendant W.R. Grace is a Delaware corporation and maintains its principal

executive offices at 7500 Grace Drive, Columbia, Maryland 21044. W.R. Grace’s common stock

is traded on the New York Stock Exchange, which is headquartered in New York, New York,




                                                  2
          Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 3 of 10




under the ticker symbol “GRA.”

       10.    Defendant Robert F. Cummings, Jr. is a director of the Company.

       11.    Defendant Diane H. Gulyas is a director of the Company.

       12.    Defendant Julie Fasone Holder is a director of the Company.

       13.    Defendant Hudson La Force is President, Chief Executive Officer, and a director

of the Company.

       14.    Defendant Henry R. Slack is a director of the Company.

       15.    Defendant Christopher J. Steffen is Chairman of the Board of the Company.

       16.    Defendant Mark Tomkins is a director of the Company.

       17.    Defendant Shlomo Yanai is a director of the Company.

       18.    The defendants identified in paragraphs 10 through 17 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.    W.R. Grace is a leading global specialty chemical company.

       20.    The Company’s two industry-leading business segments—Catalysts Technologies

and Materials Technologies—provide innovative products, technologies, and services that

enhance the products and processes of its customers around the world.

       21.    On April 26, 2021, W.R. Grace’s Board caused the Company to enter into the

Merger Agreement with Gibraltar.

       22.    Pursuant to the terms of the Merger Agreement, W.R. Grace’s stockholders will

receive $70.00 in cash for each share of W.R. Grace common stock they own.

       23.    According to the press release announcing the Proposed Transaction:




                                               3
          Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 4 of 10




       W. R. Grace & Co. (NYSE: GRA), a leading global specialty chemical company
       and Standard Industries Holdings Inc., the parent company of Standard Industries,
       a privately held global industrial company, today announced that they have entered
       into a definitive agreement under which Standard Industries Holdings will acquire
       Grace in an all-cash transaction valued at approximately $7.0 billion, including
       Grace’s pending pharma fine chemistry acquisition. Standard Industries’ related
       investment platform 40 North Management LLC (“40 North”) is a long-standing
       shareholder of Grace.

       Under the terms of the agreement, Standard Industries Holdings will acquire all of
       the outstanding shares of Grace common stock for $70.00 per share in cash. The
       purchase price represents a premium of approximately 59% over Grace’s closing
       stock price of $44.05 on November 6, 2020, the last trading day prior to the
       announcement of 40 North’s initial proposal to acquire the Company on November
       9, 2020. The Grace Board of Directors unanimously approved the transaction. . . .

       The parties expect the transaction to close in the fourth quarter of 2021. Upon
       completion of the transaction, Grace will become a privately held company and
       Grace’s common stock will no longer be listed on the New York Stock Exchange.

       Grace will operate as a standalone company within the portfolio of Standard
       Industries Holdings, which includes Standard Industries’ industry leading
       businesses GAF, BMI Group, Schiedel, Siplast, SGI and GAF Energy.

       Advisors

       Goldman Sachs & Co. LLC and Moelis & Company LLC are serving as financial
       advisors and Wachtell, Lipton, Rosen & Katz is serving as legal counsel to Grace.

       Citi and J.P. Morgan are serving as financial advisors and Sullivan & Cromwell
       LLP is serving as legal counsel to Standard Industries Holdings.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       24.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       25.     As set forth below, the Proxy Statement omits material information.

       26.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.




                                               4
           Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 5 of 10




       27.     With respect to the Company’s financial projections, the Proxy Statement fails to

disclose: (i) all line items used to calculate adjusted EBITDA and adjusted EBIT; (ii) projected net

income; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       28.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       29.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisors, Goldman Sachs & Co. LLC (“Goldman Sachs”)

and Moelis & Company LLC (“Moelis”).

       30.     With respect to Goldman Sachs’ Illustrative Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the terminal values for the Company; (ii) Goldman Sachs’

basis for selecting the multiples used in the analysis; (iii) the individual inputs and assumptions

underlying the discount rates and perpetuity growth rates used in the analysis; (iv) the EBITDA

used in the analysis; (v) the net debt of the Company; (vi) the number of fully diluted outstanding

shares of the Company; (vii) the unlevered free cash flows used in the analysis and all underlying

line items; and (viii) the value of the tax attributes of the Company.

       31.     With respect to Goldman Sachs’ Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) Goldman Sachs’ basis for selecting the multiples

used in the analysis; (ii) the individual inputs and assumptions underlying the discount rates used

in the analysis; and (iii) the dividends used in the analysis.

       32.     With respect to Goldman Sachs’ Selected Transactions Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the transactions observed in the




                                                   5
            Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 6 of 10




analysis.

        33.     With respect to Goldman Sachs’ Premia Analysis, the Proxy Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

        34.     With respect to Moelis’ Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the Company’s net operating losses and other tax credits; (ii) the terminal values of

the Company; (iii) the individual inputs and assumptions underlying the discount rates used in the

analysis; (iv) Moelis’ basis for selecting the multiples used in the analysis; (v) the net debt of the

Company; (vi) the number of fully diluted outstanding shares of the Company; and (vii) the

unlevered free cash flows used in the analysis and all underlying line items.

        35.     With respect to Moelis’ analysis of research analysts’ stock price targets, the Proxy

Statement fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

        36.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

        37.     Third, the Proxy Statement omits material information regarding Goldman Sachs.

        38.     The Proxy Statement fails to disclose the timing and nature of the past services

Goldman Sachs and/or its affiliates have provided to Parent and/or its affiliates, as well as the

amount of compensation Goldman Sachs received for providing such services.

        39.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        40.     Fourth, the Proxy Statement fails to disclose whether the Company entered into any

confidentiality agreements that contained “don’t ask, don’t waive” provisions.




                                                     6
          Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 7 of 10




       41.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       42.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
              Thereunder Against the Individual Defendants and W.R. Grace

       43.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       44.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. W.R. Grace is liable as the issuer

of these statements.

       45.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       46.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       47.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.




                                                  7
           Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 8 of 10




       48.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       49.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       50.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       51.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       52.     The Individual Defendants acted as controlling persons of W.R. Grace within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or directors of W.R. Grace and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the false statements contained in the Proxy Statement, they had the

power to influence and control and did influence and control, directly or indirectly, the decision

making of the Company, including the content and dissemination of the various statements that

plaintiff contends are false and misleading.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  8
            Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 9 of 10




herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.

       55.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and




                                                   9
           Case 1:21-cv-04922-UA Document 1 Filed 06/03/21 Page 10 of 10




      F.       Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

      Plaintiff hereby requests a trial by jury on all issues so triable.

Dated: June 3, 2021                                RIGRODSKY LAW, P.A.

                                             By: /s/ Gina M. Serra
                                                 Seth D. Rigrodsky
                                                 Timothy J. MacFall
                                                 Gina M. Serra
                                                 Vincent A. Licata
                                                 825 East Gate Boulevard, Suite 300
                                                 Garden City, NY 11530
                                                 Telephone: (516) 683-3516
                                                 Email: sdr@rl-legal.com
                                                 Email: tjm@rl-legal.com
                                                 Email: gms@rl-legal.com
                                                 Email: vl@rl-legal.com

                                                   Attorneys for Plaintiff




                                                 10
